Citation Nr: 1430339	
Decision Date: 07/03/14    Archive Date: 07/10/14

DOCKET NO.  11-03 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss. 

2.  Entitlement to an initial compensable rating for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel
INTRODUCTION

The Veteran, who is the appellant in this case, had active military service from May 1976 to May 1980.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge (VLJ) in October 2012; the hearing transcript has been associated with the record.

The claim of service connection for left ear hearing loss was reopened in a January 2014 Board decision.  Further, the reopened claim for service connection for left ear hearing loss and the claim for a compensable rating for right ear hearing loss were remanded by the Board in January 2014 in order to obtain outstanding post-service VA and private treatment records.  This was attempted, and the claims were readjudicated in an April 2014 supplemental statement of the case.  For this reason, the Board concludes that that the Board's remand orders have been substantially complied with, and it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

In evaluating this case, the Board has also reviewed the file on the "Virtual VA" system to ensure a complete assessment of the evidence.



FINDINGS OF FACT

1.  The Veteran was exposed to loud noises (acoustic trauma) during service.

2.  The Veteran has currently diagnosed left ear hearing loss for VA compensation purposes.

3.  Left ear hearing loss is etiologically related to service.

4.  For the entire initial rating period on appeal, audiometric testing has revealed, at worst, average puretone threshold of 31 decibels and 92 percent speech recognition in the right ear.


CONCLUSIONS OF LAW

1.  The criteria for service connection for left ear hearing loss have been met.  
38 U.S.C.A. §§ 1131, 1154(b), 5103, 5103A, 5107 (West 2002 & Supp. 2013); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).

2.  For the entire initial rating period on appeal, the criteria for a compensable disability rating for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.85, 4.86 Diagnostic Code 6100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013).  As discussed in detail below, the claim for service connection for left ear hearing loss has been granted.  Given the favorable outcome on the issue of service connection for left ear hearing loss, no conceivable prejudice to the Veteran could result from this decision regarding that issue.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

As to the Veteran's claim for a higher rating for right ear hearing loss, that issue arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for right ear hearing loss, no additional notice is required as to that issue.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have held that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement).

The Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A.  VA has obtained service treatment records, post-service VA and private treatment records, and the Veteran's statements, to include testimony from the October 2012 Board hearing.  The Veteran also submitted private audiological evaluations in January 2010 and April 2014.  

In January 2014, the Board remanded the reopened claim for service connection for left ear hearing loss and the claim for a compensable rating for right ear hearing loss in order to obtain outstanding post-service VA and private treatment records.  Specifically, the January 2014 remand directive instructed the agency of original jurisdiction (AOJ) to undertake additional efforts to obtain the Veteran's audiogram results from the July 2011 and August 2011 audiology assessments at the Houston VA medical center.  Further, the AOJ was instructed to contact the Veteran and request that he provide VA with any outstanding private audiology reports, or provide the VA with the information and authorization necessary to obtain such records, including the name and address of the provider, as well as dates of treatment for hearing loss.

In February 2014, the AOJ received VA treatment records from the Houston VA medical center from December 2001 to May 2012.  Included in these treatment records were treatment notes dated July and August 2011; however, audiological testing results were not provided.  That notwithstanding, the Board finds that an additional remand is not necessary.  The July 2011 VA treatment note stated that right ear hearing loss was normal and that left ear hearing loss was normal through 3000 Hertz, with mild sensorineural hearing loss at 4000 Hertz.  A May 2012 VA examination report discussed the audiological results from the July 2011 treatment note.  As the July 2011 VA treatment note reported that the Veteran's right ear hearing acuity was normal, the audiological testing results, if available, would not demonstrate that a compensable rating is warranted for right ear hearing loss.  Further, as discussed in detail below, the Board has granted service connection for left ear hearing loss; therefore, the lack of audiological testing results showing left ear hearing loss in July 2011 does not prejudice the Veteran.  Further, a review of the August 2011 VA treatment note does not demonstrate that audiological testing was actually conducted at that time.  The only relevant notation in August 2011 was that the Veteran had a follow-up appointment with an ear, nose, and throat specialist.  

Moreover, in January 2014 and February 2014, the AOJ contacted the Veteran and request that he provide VA with any outstanding private audiology reports, or provide the VA with the information and authorization necessary to obtain such records, including the name and address of the provider, as well as dates of treatment for hearing loss.  In April 2014, the Veteran submitted a private audiological evaluation.

For these reasons, the Board finds that Board's January 2014 remand orders have been substantially complied with, and it may proceed with a decision at this time.  See Dyment, 13 Vet. App. at 146-47 (remand not required under Stegall, 11 Vet. App. 268, where the Board's remand instructions were substantially complied with), aff'd, Dyment, 287 F.3d 1377 (Fed. Cir. 2002).

The Veteran has also been afforded adequate VA examinations on the issues of a higher initial rating for right ear hearing loss and service connection for left ear hearing loss.  VA provided the Veteran with examinations in July 2009 and May 2012.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA findings obtained in this case are adequate, as they are predicated on a full reading of the VA medical records and the Veteran's claims file.  The VA examiners also considered all of the pertinent evidence of record, to include service treatment records, VA treatment records, comprehensive examinations, and the statements of the Veteran. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  
38 C.F.R. § 3.159(c)(4). 

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the appeals that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the appealed issues.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The condition of sensorineural hearing loss is a "chronic disease" listed under 38 C.F.R. § 3.309(a) (2013); therefore, the presumptive service connection provision of 
38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).   

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74   (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186   (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Left Ear Hearing Loss

The Veteran contends that he has left ear hearing loss due to service.  During the October 2012 Board hearing, the Veteran testified that his military occupational specialty was infantry.  He testified that he was a hand grenade expert and was exposed to numerous weapons, including machine guns and rifles.  See October 2012 Board Hearing transcript at pg. 3.  His DD Form 214 confirms that he served as an infantryman and was an expert in the use of M-16 machine guns and hand grenades.  Accordingly, the Board finds that the Veteran was exposed to acoustic trauma in service.

The Board further finds that the Veteran has currently diagnosed left ear hearing loss for VA compensation purposes.  Impaired hearing is considered a disability for VA compensation purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385; see also Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (holding that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss).

The Veteran submitted private audiological evaluations dated January 2010 and April 2014.  In the January 2010 evaluation, the Veteran's left ear hearing acuity, in decibels, was noted as 20, 20, 25, 25, and 35 at 500, 1,000, 2,000, 3,000, and 4,000 Hertz, respectively.  Speech discrimination was 92 percent in the left ear.  This is considered impaired hearing for VA compensation purposes as the speech recognition score was less than 94 percent in the left ear.  See 38 C.F.R. § 3.385.  Further, during the April 2014 private audiological evaluation, the Veteran's left ear hearing acuity, in decibels, was noted as 25, 20, 25, 35, and 60 at 500, 1,000, 2,000, 3,000, and 4,000 Hertz, respectively.  As the Veteran's left ear hearing acuity showed 60 decibels at the frequency of 4000 Hertz, the Veteran again met the criteria for impaired hearing under 38 C.F.R. § 3.385.  Accordingly, the Veteran has currently diagnosed left ear hearing loss.  

Next, the Board further finds that the evidence is in equipoise as to whether currently diagnosed left ear hearing loss is etiologically related to service.  The Board notes that the private January 2010 and April 2014 audiological evaluations do not provide an opinion as to the cause of the Veteran's left ear hearing loss disorder.  

Weighing in favor of the Veteran's claim is a July 2009 QTC examination.  During the evaluation, the Veteran reported that he threw hand grenades and fired weapons during service.  He reported that his ears would ring after returning from the firing range.  The examiner conducted an audiological evaluation of both ears, but found that the Veteran did not have a left ear hearing loss disability for VA compensation purposes at that time.  However, the examiner opined that it was at least as likely as not that there was a relationship between the Veteran's hearing loss and service.  In support of this opinion, the examiner stated that the etiology was based on the Veteran's reports that his hearing loss began in service after exposure to gunfire.  The examiner further noted that although hearing was normal at discharge from service, speech recognition discrimination scores were not reported.  

Weighing against a finding that currently diagnosed left ear hearing loss is related to service is a May 2012 VA examination report.  The examiner noted that he reviewed the claims file, interviewed the Veteran, and attempted to perform audiological testing.  In regard to audiological testing, the examiner noted that the Veteran had no trouble hearing or conversing with the examiner or with front desk personnel prior to the examination.  However, when being tested, the Veteran reported that he could not hear or understand anything.  Accordingly, the examiner noted that the Veteran's hearing could not be tested (CNT).  That notwithstanding, based upon review of the available evidence of record, the examiner noted that there were no complaints of hearing loss in service treatment records, despite numerous other health complaints during service.  This, according to the examiner, demonstrated that the Veteran sought health care when he had a health complaint, but yet he did not seek treatment for hearing loss.  The examiner further stated that service entrance and service separation examination showed normal hearing bilaterally through 4000 Hertz.  In order for there to have been a shift in hearing, the examiner explained that the change from one test to another must have been greater than 10 decibels, which was not showed in the Veteran's case.  The examiner also noted that in a July 2011 VA audiological treatment note, speech recognition was 100 percent bilaterally.  Accordingly, the examiner stated that left ear hearing loss was not caused by or a result of military noise exposure as there was no specific incident and no shift in hearing greater than 10 decibels during service.  

The Board finds the July 2009 and May 2012 audiological examination reports to be of relatively equal probative value.  Both examiners reviewed the claims file, performed audiometric testing (or attempted to), noted the Veteran's reported history and in-service noise exposure, and supported their opinions with rationales that were consistent with the evidence and the facts as found in this decision.  See Prejean, 13 Vet. App. at 448-9.  Accordingly, and resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for left ear hearing loss is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Disability Rating Criteria

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 
See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).

Rating for Right Ear Hearing Loss

The Veteran contends that his right ear hearing loss is more severe than the noncompensable rating initially assigned.  

When evaluating service-connected hearing impairment, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned in audiometric evaluations.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The Rating Schedule provides rating tables for the evaluation of hearing impairment.  Table VI assigns a Roman numeral designation (I through XI) for hearing impairment based on a combination of percent speech discrimination and the puretone threshold average (the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four).  38 C.F.R. § 4.85.  Table VII is used to determine the percentage evaluation by combining the Table VI Roman numeral designations for hearing impairment in each ear.  38 C.F.R. § 4.85. 

38 C.F.R. § 4.86 provides for exceptional patterns of hearing impairment.  When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  Each ear is evaluated separately.  Id.  When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86(b).  That numeral is then elevated to the next higher Roman numeral.  Id.  Each ear is evaluated separately. 
The Board has reviewed all the evidence of record, including the Veteran's lay statements, VA audiological examinations, and the Veteran's hearing testimony in October 2012.  For the reasons discussed below, the Board finds that the criteria for a compensable disability rating for right ear loss have not been met for the entire initial rating period on appeal.

On the authorized audiological VA evaluation in July 2009, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
25
25
20
LEFT
20
20
25
20
30

The speech discrimination score was 92 percent in the right ear.  The Veteran did not exhibit the exceptional patterns of hearing impairment described in 38 C.F.R. 
§ 4.86.  Applying these values to the rating criteria results in a numeric designation of level I in the right ear.  See 38 C.F.R. §§ 4.85, Table VI (2013).  As the Veteran's left ear is not service-connected, a Level I designation has been assigned to determine the percentage evaluation from Table VII.  See 38 C.F.R. § 4.85(f).  Application of the levels of hearing impairment in each ear to Table VII at 
38 C.F.R. § 4.85 produces a 0 percent rating.  That is, the combination of level I in the nonservice-connected left ear with level I in the right ear results in a 0 percent rating.


A January 2010 private audiological evaluation showed the following results:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
25
25
25
LEFT
20
20
25
25
35

The speech discrimination score was 100 percent in the right ear.  The Veteran did not exhibit the exceptional patterns of hearing impairment described in 38 C.F.R. 
§ 4.86.  Applying these values to the rating criteria results in a numeric designation of level I in the right ear.  See 38 C.F.R. §§ 4.85, Table VI (2013).  The Veteran's nonservice-connected left ear has been assigned a Level I designation.  Application of the levels of hearing impairment in each ear to Table VII at 38 C.F.R. § 4.85 produces a 0 percent rating.  The combination of level I in the nonservice-connected left ear with level I in the right ear results in a 0 percent rating.

A July 2011 VA treatment record reveals notations of normal right ear hearing and normal left ear hearing through 3000 Hertz with mild sensorineural hearing loss at 4000 Hertz in the left ear.  Although the actual audiological evaluation was not reported, a May 2012 VA examination report, discussed above, noted that there were no discrepancies between the results from the July 2011 VA hearing evaluation and the private January 2010 evaluation.  

The May 2012 VA examiner also noted the Veteran's hearing acuity could not be tested as the Veteran was non-responsive to any test stimuli.  The examiner noted that the Veteran had no trouble hearing or conversing with the examiner or the front desk prior to the examination, but when being tested, the Veteran reported that he could not hear or understand anything.  

The Veteran submitted another private hearing evaluation dated April 2014, which showed the following results:






HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
30
20
55
LEFT
25
20
25
35
60

Speech discrimination was 100 percent in the right ear.  The Veteran did not exhibit the exceptional patterns of hearing impairment described in 38 C.F.R. § 4.86.  Applying these values to the rating criteria results in a numeric designation of level I in the right ear.  See 38 C.F.R. §§ 4.85, Table VI (2013).  The Veteran's nonservice-connected left ear has been assigned a Level I designation.  Application of the levels of hearing impairment in each ear to Table VII at 38 C.F.R. § 4.85 produces a 0 percent rating.  The combination of level I in the nonservice-connected left ear with level I in the right ear results in a 0 percent rating.

The Board notes that puretone thresholds reported on VA and private audiological evaluations were not 55 decibels or more at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) and were not recorded at 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz in either ear.  Thus, the provision of 38 C.F.R. § 4.86 for exceptional patterns of hearing impairment do not apply in this case.  Based on all the evidence of record, both lay and medical, the Board finds that a compensable hearing loss evaluation for the right ear is not warranted at any point during the initial appeal period.

The Board has considered and weighed the lay statements submitted by the Veteran and is aware of the complaints about the Veteran's claimed inability to hear well.  The Veteran is competent to describe his hearing loss.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the Veteran's description of his service-connected disability must be considered in conjunction with the clinical evidence of record as well as the pertinent rating criteria.  In this regard, the Board emphasizes that disability ratings are derived by a mechanical application of the rating schedule.  Lendenmann, 3 Vet. App. 349.  Thus, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiology studies of record.  Here, mechanical application of the rating schedule to the audiometric findings does not establish entitlement to a compensable evaluation for right ear hearing loss.  Accordingly, a compensable rating for right ear hearing loss is not warranted.  

Extraschedular Consideration

In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  The Court also noted, however, that even if an audiologist's description of the functional effects of the veteran's hearing disability was somehow defective, the veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  The July 2009 VA examiner discussed the Veteran's difficulty with hearing voices on the telephone.  The May 2012 VA examiner, who was unable to test the Veteran's hearing, did not note any functional effects caused by the Veteran's hearing loss.

The Board notes that the Court's rationale in Martinak requiring an examiner to consider the functional effects of a veteran's hearing loss disability involves the potential application of 38 C.F.R. § 3.321(b) (2013) in considering whether referral for an extra-schedular rating is warranted.  Specifically, the Court noted that, "unlike the rating schedule for hearing loss, § 3.321(b) does not rely exclusively on objective test results to determine whether a referral for an extra [-]schedular rating is warranted.  The Secretary's policy requiring VA audiologists to describe the effect of a hearing disability on a Veteran's occupational functioning and daily activities] facilitates such determinations by requiring VA audiologists to provide information in anticipation of its possible application."  Martinak at 455. 
The evidence of record also includes the Veteran's testimony as to functional impairment of his hearing loss.  He testified that he had difficulty hearing on the telephone and while watching television.  The Board finds that the functional effects of the Veteran's hearing loss disability are adequately addressed in the record and are sufficient for the Board to consider whether referral for an extra-schedular rating is warranted under 38 C.F.R. § 3.321(b).

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided. 
38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  38 C.F.R. 3.321(b)(1). 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's right ear hearing loss is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  In this Veteran's case, he Board has considered the Veteran's difficulty in understanding people when they speak, while on the telephone, and while watching television.  The schedular rating criteria provide for ratings based on varying levels of hearing loss, including exceptional hearing patterns which are not demonstrated in this case, and as measured by both audiological testing and speech recognition testing.  The decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  

In support of this finding, the Board points to the regulatory history of 38 C.F.R. 
§§ 4.85  and 4.86.  The rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA found, through clinical studies of veterans with hearing loss, 
that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  

Accordingly, the Board finds that functional impairment due to hearing loss that is affected by background or environmental noise is a disability picture that is considered in the current schedular rating criteria; therefore, the Veteran's difficulty understanding speech or other sounds is a factor contemplated in the regulations and rating criteria as defined.  Accordingly, the Board determines that the Veteran's complaints of right ear hearing difficulty and the functional impairment associated therewith have been considered under the numerical criteria set forth in the rating schedule; therefore, the rating criteria reasonably describe the Veteran's disability levels and symptomatology, and referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b) (1) is not warranted.

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations. 
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  The functional limitations imposed by the Veteran's disabilities are specifically contemplated by the criteria discussed above, including the effect of the Veteran's right ear hearing loss on his occupation and daily life.  In the absence of exceptional factors associated with the hearing loss 
disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Service connection for left ear hearing loss is granted.

Entitlement to a compensable rating for right ear hearing loss is denied.




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


